On Eehearing.
Taylor, J.
In an application for rehearing in this cause the defendant in error agrees to a remittitur of the excess found by this court to exist in the amount reeov*72ered by him. Therefore, in order to end the litigation between the parties, the former judgment of this court is hereby modified and amended so as to permit the plaintiff below, within twenty days from the filing of the mandate of this court in the court below, to enter a remittitur of his said judgment of all of such judgment save and except the sum of One hundred and fifty ($150) dollars thereof with the interest on said one hundred and'fifty ($150) dollars from December 7, 1912. Upon thhe entry of such remittitur the said judgment shall stand affirmed, otherwise the same shall stand reversed. The cost of the writ of error here to be taxed against the defendant in error.
All coucur.